DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 07/07/2022.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/25/2022, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to arguments
Claims 1, 2, 4, 6, 9, 10, 11, 13, 15, 18, 19 and 20 have been amended. The previous claims objection to claims 1, 2, 4, 6, 10, 11, 13, 15 and 19 are withdrawn responding to the amendments to the claims 1, 2, 4, 6, 10, 11, 13, 15 and 19. 
The previous rejection to claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn responding to the amendments to claims 11 and 20.
An electronic Terminal Disclaimer filed on 07/07/2022 has been recorded and approved 07/07/2022. Therefore, the double patenting rejection is withdrawn. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Lee et al. (U.S 2019/0372720), Li et al. (U.S 2019/0320454).
Lee et al. (U.S 2019/0372720), discloses UE processing time capability may be indicated in symbols (see Lee, paragraph [0104]). Li et al. (U.S 2019/0320454), discloses the minimum processing time may be a UE-specific amount that is based on UE capability.
However, none of Lee, Li and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to baseband processor for supporting advanced user equipment (UE) minimum processing times for physical downlink shared channel (PDSCH) processing and physical uplink shared channel (PUSCH) preparation in new radio (NR), wherein the advanced UE minimum processing times for PDSCH processing and PUSCH preparation are smaller than or equal to the corresponding UE minimum processing times following Capability 1, the baseband processor configured to: indicate or cause to indicate a capability from the UE to a network in the form of capability reporting for support of Capability 2 processing times; and apply or cause to apply a relaxation to the minimum UE processing times for PDSCH processing, N1, indicating time between end of PDSCH to earliest start of corresponding hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback transmission, wherein the applied relaxation is based on a mapping type of the PDSCH and a duration of the PDSCH or the applied relaxation is based on the mapping type of the PDSCH, the duration of the PDSCH, and a time-domain overlap of the PDSCH with a scheduling physical downlink control channel (PDCCH) as recited in the context of claims 1, 11 and 20. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-10 and 12-19 depend from claims 1, 11 and 20 are allowed since they depend from allowable claims 1, 11 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
07/29/2022